 


109 HR 5080 IH: Orphan Drug Tax Credit Act of 2006
U.S. House of Representatives
2006-04-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
2d Session
H. R. 5080 
IN THE HOUSE OF REPRESENTATIVES 
 
April 4, 2006 
Mr. Brady of Texas introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To provide for the expansion of human clinical trials qualifying for the orphan drug credit. 
 
 
1.Short titleThis Act may be cited as the Orphan Drug Tax Credit Act of 2006. 
2.Expansion of human clinical trials qualifying for orphan drug credit 
(a)In generalSubclause (I) of section 45C(b)(2)(A)(ii) of the Internal Revenue Code of 1986 is amended to read as follows: 
 
(I)after the date that the application is filed for designation under such section 526, and. 
(b)Conforming amendmentClause (i) of section 45C(b)(2)(A) of such Code is amended by inserting which is before being and by inserting before the comma at the end and which is designated under section 526 of such Act. 
(c)Effective dateThe amendments made by this Act shall apply to amounts paid or incurred after the date of the enactment of this Act. 
 
